Citation Nr: 1210625	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to March 2, 2010 for the service-connected postoperative right inguinal hernia; and, entitlement to a compensable disability rating for the service-connected postoperative inguinal hernia repair right side from May 1, 2010.  

2.  Entitlement to a separate grant of service connection for a left-side inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to April 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO).  In the February 2010 decision, the RO confirmed and continued a previously assigned noncompensable rating for the service-connected right side inguinal hernia repair with left side inguinal hernia (claimed as hernias, right and left side of groin).  The Veteran's notice of disagreement (NOD) with that determination was received at the RO in March 2010.  

The RO issued another rating decision in April 2010.  In that decision, the RO increased the noncompensable disability rating for the service-connected inguinal hernia repair, right side to 10 percent effective from November 4, 2009.  Additionally, the RO assigned a temporary 100 percent disability rating from March 3, 2010 to April 30, 2010 based on surgical or other treatment necessitating convalescence.  Then, a noncompensable rating was assigned effective from May 1, 2010.  As this adjustment does not represent a full grant of benefits, the appeal continued.  The RO thereafter issued a statement of the case (SOC) in April 2010, and the Veteran perfected his appeal with the submission of a VA Form 9, substantive appeal to the Board, in April 2010.  

Meanwhile, in addition to the above appeal for higher ratings, the Veteran also expressed disagreement with the fact that the RO refused to award separate grants of service connection for the right sided inguinal hernia and the left sided inguinal hernia.  In other words, the Veteran disagreed with the denial of service connection for a left inguinal hernia.  An SOC addressing this issue was issued to the Veteran in November 2010, and the Veteran perfected his appeal with the submission of a VA Form 9, substantive appeal to the Board in January 2011.  

In August 2011, the Veteran testified at a personal hearing at the RO before an Acting Veteran's Law Judge.  In January 2012, the Board sent correspondence to the Veteran notifying him that the Acting Veterans Law Judge who conducted the August 2011 hearing had since retired; and, as such, the Veteran was entitled to another Board hearing before a Veterans Law Judge who would ultimately decide his claim.  The Veteran responded and indicated that he did not desire another hearing and the Board should consider his case based on the evidence of record.    

The issues of entitlement to service connection for a left inguinal hernia, and entitlement to a compensable disability rating from May 1, 2010 for the service-connected right-sided postoperative inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative right inguinal hernia was initially repaired during service in 1966.  

2.  For the period of time covered by the claim that is prior to the Veteran's second surgical right inguinal hernia repair on March 3, 2010, the Veteran's service-connected postoperative right inguinal hernia was small, postoperative, and recurrent, causing enough pain and discomfort to warrant the March 2010 repair.  

3.  At no time during the appeal period prior to March 3, 2010 was the service-connected postoperative right inguinal hernia large or not readily reducible, or inoperable.  




CONCLUSION OF LAW

For the period of time covered by the claim that is prior to March 3, 2010, the criteria for the assignment of a 30 percent rating, but not higher, for the service-connected postoperative right inguinal hernia have been more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.114, Diagnostic Code 7338 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with pre-adjudication notice in a November 2009 letter.  The letter provided notice of what information and evidence could substantiate a claim for an increased rating, and how ratings and effective dates are assigned for all grants of service connection.  The letter described what type of evidence the Veteran was responsible for obtaining, and what type of evidence VA would obtain on the Veteran's behalf.  

When the Veteran submitted his claim for increase, he indicated that his treatment for the service-connected postoperative hernia was received at the VA medical center.  The RO obtained these VA records identified by the Veteran.  In a statement received in November 2009, the Veteran specifically indicated that he had no further information or evidence to submit or identify to support his claim.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The most recent VA examination of January 2010 is adequate for rating the Veteran's service-connected right postoperative inguinal hernia prior to the March 2010 surgical procedure, as the examiner conducted a physical examination, and provided sufficient information so the Board's determination is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Although the examiner did not have the claims folder available for review, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.
 
Additionally, the Veteran testified at a personal hearing and provided valuable testimony consisting of credible evidence describing his easily identifiable symptoms.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.





II.  Increased Ratings - Right postoperative inguinal hernia

The Veteran seeks a higher disability rating for his service-connected postoperative hernia repair.  An initial noncompensable rating was assigned from December 23, 1997, pursuant to Diagnostic Code 7338.  The Veteran filed an increased rating claim that was received at the RO on November 4, 2009.  A 10 percent disability rating is currently assigned for inguinal hernia repair, right side, effective from November 4, 2009.  A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is assigned from March 3, 2010 through April 30, 2010 based on the need for convalescence following surgery.  The RO assigned a noncompensable evaluation from May 1, 2010 following the period of convalescence.  

Based on the foregoing, the time periods in question with regard to whether increased disability ratings are warranted include the period covered by this claim that is prior to March 2, 2010; and, the period from May 1, 2010.  

The Veteran was afforded a VA examination in January 2010, and, as noted above, the examination was adequate to rate the Veteran's service-connected post-operative right inguinal hernia prior to his surgical repair on March 3, 2010.  However, because the Veteran has not been afforded a post-operative VA examination since the March 2010 hernia repair, the record is not adequate to rate the Veteran's service-connected postoperative right inguinal hernia repair since May 1, 2010, the date on which entitlement to the temporary total rating based on the need for convalescence following surgery expired.  This matter is addressed in the Remand below.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Schedule includes a specific diagnostic code for rating inguinal hernias.  Under Diagnostic Code 7338, a 0 percent rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or is not operated, but remediable.  A 10 percent rating is assigned when the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned when the inguinal hernia is small, postoperative, recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned where the inguinal hernia is large, postoperative, and recurrent, and is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  38 C.F.R. § 4.114 , Diagnostic Code 7338 (2011).

At the VA examination in January 2010, the examiner noted the Veteran's prior hernia repair in service in 1966.  The examiner also noted the hernia was recurrent and not healed, although small at only 1 cm.  It was considered remediable or operable and did not protrude.  A truss/belt were not indicated.  

The examination report noted that the Veteran was employed part time in security, and had been at the same job for the past 5 to 10 years.  He reportedly did not lose time from work due to the hernia.  The examiner also noted that the Veteran had a 30-year work experience as a self-employed contractor, but found it difficult to stay at most jobs because he had difficulty with lifting heavy objects.  The Veteran specifically reported that he was unable to lift more than 15 pounds without significant pain in his groin, resulting in significant effects on his usual occupation, however, he had been assigned different duties.  With regard to activities of daily living, sports and exercise were severely affected.  

The VA records confirm that the Veteran underwent a second right inguinal hernia repair on March 3, 2010.  

The evidence of record prior to the date of surgery on March 3, 2010 essentially demonstrates that the Veteran had a postoperative hernia that recurred, was painful, and required another repair.  

The rating assigned for that time period prior to March 3, 2010 is 10 percent.  As noted above, a 10 percent rating is assigned when the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  The next, higher 30 percent rating is assigned when the inguinal hernia is small, postoperative, recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  In this case, the Veteran's postoperative, recurrent hernia could not possibly have been readily reducible and well supported by a truss or belt because of the mere fact that another repair was necessary in March 2010.  In other words, because the state of the service-connected postoperative right inguinal hernia was severe enough to warrant a second surgical repair prior to March 3, 2010, then that evidence, along with the other evidence of record, is enough evidence to show that the criteria for the assignment of the next higher, 30 percent rating are more nearly approximated.  Significantly, the examiner in January 2010, just 3 months prior to the surgery, noted that the Veteran's right-sided inguinal hernia was postoperative, not healed, and painful.  Although the Veteran did not wear a truss or a belt, the mere fact that he required surgery to repair the hernia in March 2010 suggests that the hernia would not have been well-supported with a truss or belt.  

The Veteran testified at his August 2011 personal hearing that prior to the surgery in March 2010, he would often feel the hernia coming down and this would clue him to sit down and put his feet up and lower his body so that the hernia would fall back into place.  The Veteran further testified that this process would occur several times per day, depending on his activity level.  There is no reason to doubt the Veteran's credibility in this regard.  Furthermore, the Veteran testified that his doctors never suggested that he should use a truss or belt; presumably because this form of treatment would not be helpful.  As the Veteran explained at the hearing, the mesh that was placed during surgery was supposed to act as a support.  

In sum the competent and credible lay evidence of record establishes that, prior to March 3, 2010, the Veteran's postoperative recurrent right inguinal hernia had recurred once again, and required repair.  It was painful, and, several times per day, the Veteran had to modify his activity in order to keep the hernia from protruding/coming down.  

At no time during this period, however, was the service-connected postoperative right inguinal hernia considered large, or not readily reducible, or inoperable.  Accordingly, a 60 percent evaluation is not warranted.  The Veteran's statements regarding his symptoms are considered competent, credible and probative and they support the assignment of a 30 percent rating.  However, the evidence as a whole does not show that a higher rating is warranted  In particular, the VA examiner found that the hernia was 1 centimeter and therefore not large.  Moreover, the hernia was considered operable as surgery was performed in March 2010.  

For the foregoing reasons, the criteria have been more nearly approximated for the assignment of a 30 percent rating, but no higher, for the service-connected postoperative right inguinal hernia for the period of time covered by the claim that is prior to March 3, 2010.  The Board has considered whether staged ratings are warranted but finds that there are no distinct periods of time prior to March 3, 2010, when the criteria for a higher rating are met or approximated.   

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The overall impairment due to the manifestations of the service-connected postoperative right inguinal hernia are contemplated by the schedular criteria.  In that regard, the signs and symptoms attributable to his right inguinal hernia and the severity thereof, have been considered above in assigning the 30 percent evaluation prior to the Veteran's subsequent surgical repair in March 2010.  There has been no showing that the service-connected postoperative right inguinal hernia has otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  The assignment of a 30 percent disability evaluation contemplates that there is a small recurrent hernia, requiring additional repair and that there is commensurate occupational impairment.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, there is no evidence indicating that the service-connected disability results in unemployability.  While the Veteran reported that periodically there were jobs that he had not been able to do, during the examination, the Veteran reported that he was working for the past five to ten years although he was assigned different duties.  The evidence does not otherwise indicate that he is unemployable.  Accordingly, consideration of TDIU is not required.

	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent rating, but no higher, for the service-connected postoperative right inguinal hernia is granted for the period of time covered by the claim that is prior to March 3, 2010, subject to the regulations controlling the disbursement of VA monetary benefits.  


REMAND

The Veteran seeks a higher disability rating for his service-connected postoperative hernia repair following his period of convalescence after surgery.  An initial noncompensable rating was assigned from December 23, 1997.  The Veteran filed an increased rating claim that was received at the RO on November 4, 2009.  A 10 percent disability rating is currently assigned for inguinal hernia repair, right side.  A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is assigned from March 3, 2010 through April 30, 2010 based on the need for convalescence following surgery.  The RO assigned a noncompensable evaluation from May 1, 2010 following the period of convalescence.  

In the above decision, the Board assigns a 30 percent rating for the service-connected postoperative right inguinal hernia prior to the subsequent surgical repair on March 3, 2010.  This rating was assigned based on findings from a January 2010 VA examination, as well as symptoms reported by the Veteran at his personal hearing.  Unfortunately, the Veteran has not been afforded a VA examination to determine the current severity of the postoperative right inguinal hernia repair since his subsequent surgical procedure in March 2010.  

At the Veteran's personal hearing in August 2011, he testified that the March 2010 surgery has not helped his hernia symptoms thus far.  He testified that he is still unable to lift over 15 pounds.  According to the Veteran, the March 2010 surgical procedure included a mesh that was placed inside, that was supposed to hold the hernia in place so that it would not protrude.  The doctors told him that it would take a period of time for the mesh to settle/heal and that after that time, he would be able to lift more; however, according to the Veteran that had not happened yet, at least not as of the date of the hearing in August 2011, which was over a year since the surgery in March 2010.  At the hearing, the Veteran testified that he was still unable to lift his grandkids, or carry things up the stairs, especially heavy bags of groceries.  He was also unable to mow the lawn or go bowling.  

The Veteran also testified that the hernia still gets aggravated at least a couple of times per day, depending on his activity level.  Sometimes mere prolonged standing brought on the pressure.  

The Veteran testified that he was not given a belt or truss for support because the mesh implant was supposed to alleviate the need for a belt or truss; however, according to the Veteran, the mesh implant was not working, and he was basically back to the same condition he was in prior to the surgery in March 2010.  

In sum, the state of the Veteran's postoperative right inguinal hernia since the last repair is not clear.  The Veteran has not been afforded a VA examination since his March 2010 surgery, and the Veteran maintains that the March 2010 repair has not resolved his pre March 2010 symptoms.  A VA examination is necessary to determine the current nature and severity of the service-connected postoperative right inguinal hernia.  

With regard to the Veteran's claim of service connection for a postoperative left inguinal hernia, there is some question as to whether this disability is secondary to, or aggravated by, the service-connected postoperative right inguinal hernia.  

At the VA examination in January 2010, the examiner indicated that the right and left hernias could be related.  More specifically, the examiner stated, "It is unclear, but not impossible to conclude that this current hernia can be related to the left hernia."  

First, this examination does not provide the requisite nexus opinion necessary to grant the claim.  More specifically, the examiner does not state whether it is at least as likely as not (a 50 percent or higher probability) that the two hernias are related.  On remand, the examiner should provide an opinion that meets these parameters.  The opinion should indicate whether one hernia as likely as not caused the other, and if not, whether one hernia, as likely as not, aggravates the other.  In addition, the examiner should provide a complete rationale to accompany any opinion provided.  

In addition, as secondary service connection has been raised by the examination report, notice concerning how to substantiate the claim on that basis should be provided on remand pursuant to the Veterans Claims Assistance Act.  

Because the matter is remanded, all pertinent VA records should also be obtained and included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran how he can substantiate his claim for service connection as secondary to a service-connected disability pursuant to the Veterans Claims Assistance Act.

2.  Obtain outstanding VA treatment records from the VA Medical Center in Nashville dated from March 2010 to the present.   All reasonable attempts should be made to obtain such records. 

3.  After the aforementioned development has been completed, schedule the Veteran for VA examination to determine the current severity of his service-connected postoperative right inguinal hernia.  The claims folder should be made available to the examiner(s) for review and all necessary testing should be conducted.  The examiner should specifically state whether the right hernia is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.  The examiner's attention is directed to the Veteran's reported symptoms during the personal hearing in August 2011.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's left side postoperative hernia is related to active service.  Also, is it at least as likely as not caused by or due to the service-connected right postoperative inguinal hernia.  Finally, is it at least as likely as not aggravated (i.e., worsened) by the service-connected hernia.  A complete rationale for all opinions is necessary.  

4.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), which addresses whether secondary service connection is warranted, and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


